                     Case 4:19-cv-03074-YGR Document 380-2 Filed 08/11/21 Page 1 of 4


            1    THEODORE J. BOUTROUS JR., SBN 132099               MARK A. PERRY, SBN 212532
                    tboutrous@gibsondunn.com                          mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                       CYNTHIA E. RICHMAN (D.C. Bar No.
                    rdoren@gibsondunn.com                           492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                        crichman@gibsondunn.com
                    dswanson@gibsondunn.com                         GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                      1050 Connecticut Avenue, N.W.
                   jsrinivasan@gibsondunn.com                       Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                        Telephone: 202.955.8500
                 333 South Grand Avenue                             Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                            ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                              edettmer@gibsondunn.com
                                                                    RACHEL BRASS, SBN 219301
            8    VERONICA S. MOYÉ (Texas Bar No.                      rbrass@gibsondunn.com
                 24000092; pro hac vice)                            CAELI A. HIGNEY, SBN 268644
            9     vmoye@gibsondunn.com                                chigney@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP                        GIBSON, DUNN & CRUTCHER LLP
           10    2100 McKinney Avenue, Suite 1100                   555 Mission Street
                 Dallas, TX 75201                                   San Francisco, CA 94105
           11    Telephone: 214.698.3100                            Telephone: 415.393.8200
                 Facsimile: 214.571.2900                            Facsimile: 415.393.8306
           12
                                                                    Attorneys for Defendant Apple Inc.
           13

           14

           15
                                               UNITED STATES DISTRICT COURT
           16
                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                       OAKLAND DIVISION
           18

           19
                 In re Apple iPhone Antitrust Litigation       CASE NOS. 4:11-cv-06714-YGR
           20                                                            4:19-cv-03074-YGR

           21
                                                               DECLARATION OF MARK ROLLINS IN
           22                                                  SUPPORT OF APPLE INC.’S DAUBERT
                                                               MOTIONS & BRIEFS IN OPPOSITION TO
           23                                                  CLASS CERTIFICATION

           24                                                  The Honorable Yvonne Gonzalez Rogers

           25                                                  Date:      Nov. 16, 2021
                                                               Time:      10:00 a.m.
           26                                                  Courtroom: 1, 4th Floor

           27
                                   PUBLIC REDACTED VERSION
           28

Gibson, Dunn &
Crutcher LLP     DEC. ISO APPLE’S DAUBERTS & OPPS. TO CLASS CERT.                    CASE NOS. 4:11-cv-06714-YGR
                                                                                               4:19-cv-03074-YGR
                     Case 4:19-cv-03074-YGR Document 380-2 Filed 08/11/21 Page 2 of 4


            1           Pursuant to Civil Local Rule 7-5, I, Mark Rollins, declare as follows:
            2           1.      I am employed as a Finance Manager at Apple Inc. (“Apple”) and, among other duties,
            3    work with the teams of engineers responsible for all of Apple’s identity and access management. I
            4    have personal knowledge of the facts stated below and, if called as a witness, I could and would testify
            5    competently thereto. I submit this declaration in support of Defendant Apple Inc.’s Daubert Motions
            6    and Oppositions to Class Certification.
            7           2.      People or entities use and make purchases on the App Store through “Apple IDs,” which
            8    are unique, password-protected accounts. To obtain an Apple ID, a person or entity provides a first
            9    and last name, email address, birthdate, and telephone number of their choosing. Only one email
           10    address, birthdate, and telephone number are required to obtain an Apple ID; users are not required to
           11    provide or list all of their email addresses and/or telephone numbers to obtain an Apple ID. The
           12    provided email address becomes the Apple ID identifier. Apple does not require other identifying
           13    information—such as confirmation of a legal name, confirmation of a legal birthdate, or a mailing
           14    address—to obtain an Apple ID.
           15           3.      People or entities obtain multiple Apple IDs to use the App Store—for example, using
           16    different email addresses and phone numbers of their choosing. Such accounts need not be “linked”
           17    together by the user, nor, again, is a user required to provide a list of all of their email addresses,
           18    telephone numbers, or other required information for a given Apple ID.
           19           4.      Payment methods for purchases from the App Store can include but are not limited to
           20    credit cards and gift cards, which can be “linked” to a person’s or entity’s Apple ID(s). A person or
           21    entity can use or “link” different payment methods for different Apple ID accounts, can use or “link”
           22    multiple payment methods to a single Apple ID account, and use or “link” different payment methods
           23    to an Apple ID account over different time periods. A person or entity is not required to provide a list
           24    of all of their credit cards or possible payment methods for a given Apple ID. Apple does not identify
           25    or validate payment methods across Apple IDs to establish that they belong to the same person or
           26    entity. A person or entity may enter or use a payment method, like a credit card, by verifying numbers
           27    and other security information. Apple does not own third-party information related to, for example,
           28    credit cards, so Apple does not have a way to validate ownership of a particular method of payment.

Gibson, Dunn &
                 DEC. ISO APPLE’S DAUBERTS & OPPS. TO CLASS CERT.                           CASE NOS. 4:11-cv-06714-YGR
Crutcher LLP                                                                                          4:19-cv-03074-YGR
                                                                   -1-
                        Case 4:19-cv-03074-YGR Document 380-2 Filed 08/11/21 Page 3 of 4


            1             5.     Because the information a person or entity provides to obtain an Apple ID is self-
            2    reported and can differ as set forth in Paragraphs 2-4, above, Apple does not have the ability to establish
            3    or verify each or every Apple ID for a particular person or entity based on email, birthdate, phone
            4    number, payment method, or other information a person or entity provides for an Apple ID. Apple
            5    likewise cannot determine how many Apple IDs any particular person or entity has, and, for the same
            6    reasons, cannot calculate any “average” number of Apple IDs for a person or entity or across Apple
            7    IDs.
            8             6.     To sign into the App Store, a person or entity need only provide an Apple ID and
            9    password. One Apple ID may be used by multiple people or entities if, for example, a person or entity
           10    shares their Apple ID and password with another—like a family member. Apple cannot determine the
           11    number of people or entities sharing an Apple ID. A given Apple ID also may be used to sign into the
           12    App Store on multiple devices—for example, an iPhone and an iPad—by different people or entities
           13    sharing an Apple ID.
           14             7.     Attached as Exhibit 1 is a true and correct copy of the purchase history as of July 1,
           15    2020 for the Apple ID “macnod@gmail.com,” which the user associated with the name “Donald
           16    Cameron.” Apple located this purchase history using the Apple ID, and then downloaded and saved
           17    the information as a .pdf file on July 1, 2020. Records of purchases made by specific Apple IDs are
           18    made at or near the time of such purchases and kept in the ordinary course of Apple’s business.
           19             I declare under penalty of perjury under the laws of the United States of America that the
           20    foregoing is true and correct.
           21             Executed on August 10, 2021 at Cupertino, California.
           22

           23

           24

           25                                                           By:    ____________________________
                                                                               Mark Rollins
           26

           27

           28

Gibson, Dunn &
                 DEC. ISO APPLE’S DAUBERTS & OPPS. TO CLASS CERT.                             CASE NOS. 4:11-cv-06714-YGR
Crutcher LLP                                                                                            4:19-cv-03074-YGR
                                                                    -2-
Case 4:19-cv-03074-YGR Document 380-2 Filed 08/11/21 Page 4 of 4




           EXHIBIT 1




         PUBLIC - REDACTED VERSION
